Citation Nr: 1737122	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee meniscal injury with chondromalacia patella (right knee disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This claim was remanded by the Board in January 2017 to obtain an adequate VA examination and outstanding VA treatment records.  The Veteran was afforded a VA examination in March 2017 and VA treatment records dated through May 2017 have been associated with the claims file.  The VA examinations and VA treatment records, when read together, adequately consider the Veteran's passive and active range of motion, as well as in weight bearing and non weight bearing.  Accordingly, there has been substantial compliance with the Board's remand directives and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's right knee disability has been productive of painful motion with flexion limited to no less than 90 degrees, and extension limited to approximately 10 degrees, without ankylosis, recurrent subluxation or instability, impairment of tibia or fibula, genu recurvatum, or frequent episodes of locking, pain, and effusion.  





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5256-5263 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently assigned a 10 percent rating for her right knee disability.  She contends that her right knee disability is more severe than the currently assigned rating and that she is entitled to a higher rating due to her painful and limited range of motion and her difficulty standing, bending, and walking.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The normal range of motion for the knee is 140 degrees flexion and 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic codes 5256 through 5263 relate to the knee.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.  

The Veteran is currently in receipt of a 10 percent rating for her right knee under 38 C.F.R. § 4.71a, diagnostic code 5261 for limitation of extension.  Even after consideration of her functional limitations caused by her right knee disability, a disability rating in excess of 10 percent for right knee limitation of extension is not warranted.  

Under diagnostic code 5261, a noncompensable rating is warranted when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

In August 2008, she had extension to 0 degrees upon active and passive motion and without weight bearing.  She had range of motion from 0 to -10 against strong resistance and from 90 to -15 degrees upon repetitive use testing.  A January 2009 VA treatment record shows that she had full extension on passive range of motion and had extension to 15 degrees during active range of motion.  During a June 2009 VA examination, she had extension to 0 degrees but with painful motion.  During a June 2010 orthopedic evaluation for the Social Security Administration (SSA), it was noted that she had painful extension.  She again had extension to 0 degrees upon VA examination in February 2011 with no additional limitations after repetitive use testing.  Upon VA examination in September 2016, she had extension to 0 degrees with painful motion but with no additional loss of range of motion after repetitive use testing.  She had extension to 10 degrees in March 2017.           

The Veteran's limitation of extension does not warrant a rating in excess of 10 percent given her recorded range of motion testings throughout the appeal.  Her extension has not consistently manifested to 10 degrees throughout the appeal period as she frequently had full extension at various times.  Although she reports difficulty standing, sitting, bending, and squatting, these reports of functional limitations are already adequately considered in the Veteran's 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  Even though the Veteran had range of motion to -15 degrees upon repetitive use testing in August 2008, she had normal extension upon active and passive motion at that time.  Moreover, although she had active range of motion to 15 degrees in January 2009, she had normal extension on passive range of motion at that time.  Additionally, she had normal extension to 0 degrees just a few months later in June 2009.  Therefore, the Board finds that these reports are representative of flare-ups that are already adequately contemplated in the 10 percent rating currently assigned and do not warrant a rating in excess of 10 percent for limitation of extension.  

After careful review of the record, the Board finds that a separate rating for limitation of motion of flexion under diagnostic code 5260 is not warranted.  Under DC 5260, a noncompensable rating is warranted when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Upon examination in August 2008, she had flexion to approximately 90 degrees with pain beginning at 80 degrees.  For range of motion against strong resistance, she had flexion from 0 to 75 degrees with pain beginning at 60 degrees.  She had loss of range of motion upon repetitive use testing with pain identified as the reason for the loss of range of motion.  In March 2009, she had range of motion to 120 degrees.  See March 2009 VA treatment record.  During her June 2009 VA examination, she had flexion to 100 degrees, with pain beginning in the last 10 degrees.  The examiner noted that the Veteran had functional loss of approximately 40 degrees due to pain.  She had flexion to 95 degrees with no additional limitation after repetitive use testing in February 2011.  During the September 2016 VA examination, she had flexion to 90 degrees with pain on motion.  The examiner stated that the pain did not cause functional loss and she did not have any functional loss after repetitive use testing.  The March 2017 VA examiner reported that the Veteran had flexion to 115 degrees with pain on weight bearing.  Although she did not have additional loss of range of motion after repetitive use testing, the examiner stated that she did have functional loss of the right knee.  

The Veteran has reported functional limitations of the right knee, to include difficulty standing, walking, and bending.  However, even after considering the Veteran's contentions, the evidence does not show that her flexion more closely represents 45 degrees to warrant a separate 10 percent rating.  Even though she had pain beginning at 60 degrees after strong resistance in August 2008, this more closely represents a noncompensable rating even after specifically considering functional limitations.  In June 2009, she was noted to have flexion to 100 degrees with functional loss of approximately 40 degrees due to pain.  Even after considering this functional loss, her flexion still more closely represents a noncompensable rating.  Accordingly, even after considering her lay statements regarding functional limitations and flare-ups of the right knee, her flexion has not more closely approximated 45 degrees.  Therefore, a separate 10 percent rating for limitation of flexion under diagnostic code 5260 is not warranted.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca.     
  
Diagnostic codes 5258 and 5259 relate to semilunar cartilage injuries.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  Here, the Veteran had arthroscopic surgery for right knee medial meniscal tear in August 2008.  However, a rating under diagnostic code DC 5259 for symptomatic removal of semilunar cartilage is not warranted.  

The Veteran has reported symptoms of painful motion, feelings of giving way, and difficulty bending, walking, and standing.  These symptoms have been adequately considered in her currently assigned 10 percent rating for limitation of motion.  The critical element in permitting the assignment of separate ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004).  Accordingly, a separate rating under diagnostic code 5259 based on these symptoms would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology, i.e., painful limitation of motion.  See 38 C.F.R. § 4.14.  Moreover, the highest available rating under diagnostic code 5259 in this case is 10 percent; thus diagnostic code 5259 does not allow for a higher rating than the 10 percent disability rating currently assigned.  

Moreover, a separate rating under diagnostic code 5258 is not warranted.  When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  Here, none of the Veteran's VA examination reports or treatment records show frequent episodes of locking, pain, and effusion.  

Although a July 2008 MRI report mentions a small amount of joint fluid, the August 2008 VA examination report specifically stated that the Veteran did not have episodes of locking or effusion.  An October 2009 private treatment record reports recurrent episodes of locking of the right knee; however, the treatment record makes no mention of effusion.  The Veteran denied episodes of locking in January 2009 and March 2009 VA treatment records and the March 2009 VA treatment record stated that there was no effusion of the right knee.  A June 2010 SSA examination report stated that there was no evidence of effusion.  Although February 2011 right knee MRI report noted joint effusion, the Veteran denied reports of locking at the examination.  A September 2016 VA examination report found that there were frequent episodes of joint pain, but there was no finding of effusion or locking.  A March 2017 VA examination report noted episodes of locking but did not make a finding regarding frequent episodes of effusion.  

In light of this evidence, frequent episodes of pain, locking, and, effusion have not been shown.  As there are only two findings of locking over the course of an approximately 10 year appeal period, the Board finds that there is not sufficient evidence of frequent episodes of locking to warrant a rating under diagnostic code 5258.  Moreover, effusion of the right knee has not been shown on a consistent or frequent basis throughout the appeal period.    

Additionally, assigning a separate rating under diagnostic code 5258 would constitute pyramiding in the instant case.  Joint "locking" is the sudden loss of ability to extend the knee, which is usually painful.  See Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  The Veteran is currently already assigned a 10 percent rating for limitation of extension.  Therefore, the joint "locking" manifestations, in that they represent limitation of motion in extension associated with the right knee disability, are contemplated by the rating criteria under diagnostic code 5261.  The Board finds that the 10 percent rating assigned for limitation of extension considers such symptomatology and the functional impairment related thereto, and assignment of a separate rating under diagnostic code 5258 would constitute prohibited pyramiding by recognizing overlapping symptoms, including pain and impairment of motion.  The Board finds that the functional impairment caused by the pain, the infrequent reports of effusion, and the two notations of locking of the right knee are contemplated by the 10 percent rating for limitation of extension and therefore, a separate or higher rating under diagnostic code 5258 is not warranted under the specific facts of this case.                
Diagnostic code 5257 evaluates recurrent subluxation or lateral instability of the knee, and provides for a 10 percent rating for a slight impairment; a 20 percent rating for a moderate impairment; and a 30 percent rating for a severe impairment.  The Veteran contends that she experiences feelings of "giving away" of the right knee.  An October 2009 letter from her private doctor stated that she has instability of the right knee.  However, it is unclear form this letter whether the doctor's statements were rendered after an independent examination of the knee or based upon the Veteran's reports of a feeling of giving away of the right knee.  VA examination reports from August 2008, June 2009, February 2011, September 2016, and March 2017 acknowledged the Veteran's statements regarding a feeling of giving away of the right knee, but these examination reports specifically stated that there was no clinical evidence of instability or subluxation upon physical examination of the Veteran.  Moreover, a March 2009 VA treatment record described the knee as stable in all planes and a June 2010 SSA report stated that there was no lateral instability of the right knee.  Given the consistent findings against clinical instability of the right knee throughout the VA examination reports which span approximately 10 years, the Board finds the VA examination reports to be more probative than the single October 2009 letter from the Veteran's doctor as the VA examination reports are based upon a thorough examination of the Veteran's right knee.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, a separate rating under diagnostic code 5257 is not warranted.          

Diagnostic code 5256 evaluates ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256.  Here, a higher rating under diagnostic code 5256 is not applicable as the medical evidence clearly states that the Veteran does not have ankylosis of the right knee.  See August 2008, June 2009, February 2011, September 2016, and March 2017 VA examination reports.  

Diagnostic codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  Here, a rating under diagnostic code 5262 or 5263 is not applicable as the VA examination reports do not reveal a diagnosis of genu recurvatum or impairment of the tibia or fibula.

Accordingly, the Board finds that the preponderance of the evidence is against a finding of a rating in excess of 10 percent for the Veteran's right knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 10 percent for right knee disability is denied.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


